UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 15-1787


DOUGLAS WEAKLEY,

                Plaintiff - Appellant,

          v.

HOMELAND SECURITY SOLUTIONS, INCORPORATED,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      Robert E. Payne, Senior
District Judge. (3:14-cv-00785-REP-RCY)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas Weakley, Appellant Pro Se. Christopher Alan Abel, David
Sutton Hirschler, III, WILLCOX & SAVAGE, PC, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Douglas       Weakley     appeals       the     district       court’s      order

accepting      the    recommendation        of       the    magistrate     judge    and

dismissing his civil complaint.                We have reviewed the record and

find   no   reversible         error.      Accordingly,         we   affirm   for    the

reasons stated by the district court.                      See Weakley v. Homeland

Sec. Sols., Inc., No. 3:14-cv-00785-REP-RCY (E.D. Va. filed June

16,    2015;   entered     June    17,     2015).          We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                              AFFIRMED




                                           2